[Execution Version]


INCREASE AGREEMENT


THIS INCREASE AGREEMENT, dated as of March 17, 2020 (this “Agreement”), by and
among the institutions set forth on Schedule 1 hereto (each an “Incremental
Lender” and collectively the “Incremental Lenders”), DXP ENTERPRISES, INC., a
Texas corporation (the “Company”), PUMP-PMI, LLC, a Texas limited liability
company (“Pump-PMI”), PMI OPERATING COMPANY, LTD., a Texas limited partnership
(“PMI”), PMI INVESTMENT, LLC, a Delaware limited liability company (“PMI
Investment”), INTEGRATED FLOW SOLUTIONS, LLC, a Delaware limited liability
company (“IFS”), DXP HOLDINGS, INC., a Texas corporation (“DXP Holdings”), BEST
HOLDING, LLC, a Delaware limited liability company (“Best Holding”), BEST
EQUIPMENT SERVICE & SALES COMPANY, LLC, a Delaware limited liability company
(“Best”), B27 HOLDINGS CORP., a Delaware corporation (“B27 Holdings”), B27, LLC,
a Delaware limited liability company (“B27”), B27 RESOURCES, INC., a Texas
corporation (“B27 Resources”), PUMPWORKS 610, LLC, a Delaware limited liability
company (“Pumpworks”, together with the Company, PMI, Pump-PMI, DXP Holdings,
PMI Investment, IFS, Best Holding, Best, B27 Holdings, B27 and B27 Resources,
collectively, the “U.S. Borrowers” and each a “U.S. Borrower”), DXP CANADA
ENTERPRISES LTD., a corporation organized under the laws of British Columbia,
Canada, (“DXP Canada”), INDUSTRIAL PARAMEDIC SERVICES LTD., a corporation
amalgamated under the laws of Alberta, Canada (“IPS”), HSE INTEGRATED LTD., a
corporation amalgamated under the laws of Alberta, Canada (“HSE”) and NATIONAL
PROCESS EQUIPMENT INC., a corporation incorporated under the laws of Alberta,
Canada (“NAT”, together with DXP Canada, HSE and IPS, collectively, the
“Canadian Borrowers” and each a “Canadian Borrower” and together with the U.S.
Borrowers, the “Borrowers” and each a “Borrower”), the Guarantors party hereto
and BANK OF AMERICA, N.A., as Agent for the Lenders.
RECITALS:
WHEREAS, reference is hereby made to the Loan and Security Agreement, dated as
of August 29, 2017, by and among the Borrowers, the Guarantors party thereto
from time to time, the Lenders party thereto from time to time and Bank of
America, N.A., as Agent and as collateral agent for the Secured Parties (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used and
not otherwise defined herein being used herein as therein defined);
WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
Agent may increase the existing U.S. Revolver Commitments (such increased U.S.
Revolver Commitments, the “Incremental Revolver Commitments”) by entering into
one or more increase agreements with the Incremental Lenders; and
WHEREAS, pursuant to Section 2.1.7 of the Credit Agreement, the Agent, the
Incremental Lenders and Borrower Agent may amend the Credit Agreement in order
to evidence the existence and terms of the Incremental Revolver Commitments
without the consent of other Lenders.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
SECTION 1.Incremental Revolver Commitments.
(a)    Each Incremental Lender party hereto hereby agrees to commit to provide
its respective Incremental Revolver Commitment as set forth on Schedule 1
annexed hereto, on the terms and subject to the conditions set forth below.


1


US-DOCS\113969321.6

--------------------------------------------------------------------------------





(b)    On the Increase Effective Date (as defined below), (i) each of the
existing Lenders shall assign to each of the Incremental Lenders, and each of
the Incremental Lenders shall purchase from each of such existing Lenders, at
the principal amount thereof, such interests in the outstanding U.S. Revolver
Loans and participations in U.S. Letters of Credit and U.S. Swingline Loans
outstanding on the Increase Effective Date that will result in, after giving
effect to all such assignments and purchases, such U.S. Revolver Loans and
participations in U.S. Letters of Credit and U.S. Swingline Loans being held by
such existing Lenders and the Incremental Lenders ratably in accordance with
their U.S. Revolver Commitments after giving effect to the addition of the
Incremental Revolver Commitments hereby; (ii) each Incremental Revolver
Commitment shall be deemed, for all purposes, a U.S. Revolver Commitment and
each loan made thereunder shall be deemed, for all purposes, a U.S. Revolver
Loan and have the same terms as any existing U.S. Revolver Loan and (iii) each
Incremental Lender shall become a Lender with respect to the Incremental
Revolver Commitments and all matters relating thereto.
(c)    Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Agent or any other Lender or agent thereunder and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
(d)    For each Incremental Lender that is a Foreign Lender, delivered herewith
to the Agent are such forms, certificates or other evidence with respect to
United States federal income tax withholding matters as such Incremental Lender
may be required to deliver to the Agent pursuant to Section 5.10 of the Credit
Agreement.
SECTION 2.Amendment of the Credit Agreement. Effective as of the Increase
Effective Date,
(a)    Section 1.1 of the Credit Agreement is hereby amended as follows:
(i)    by inserting the following defined terms:
“Increase Agreement”: that certain Increase Agreement, dated as of March 17,
2020, among the Borrowers, the Guarantors party thereto, the Lenders party
thereto and the Agent.
(ii)    by amending and restating the following definitions:
“Agreement”: this Loan and Security Agreement, as amended by the Increase
Agreement.
(b)    Schedule 1.1(a) to the Credit Agreement is hereby replaced in its
entirety with Schedule 2 to this Agreement.
SECTION 3.Reaffirmation and Confirmation of Loan Documents. Each of the Obligors
hereby (a) acknowledges the existence, validity and enforceability of this
Agreement, (b) confirms and ratifies all


2


US-DOCS\113969321.6

--------------------------------------------------------------------------------





of its obligations under the Credit Agreement (immediately after giving effect
to this Agreement), each Security Document and the other Loan Documents to which
it is party, including its respective guarantees, pledges, grants of security
interests and other obligations, as applicable, under and subject to the terms
of the Credit Agreement, each Security Document and each of the other Loan
Documents to which it is party, and (c) agrees that such guarantees, pledges,
grants of security interests and other obligations, and the terms of the Credit
Agreement, each Security Document and each of the other Loan Documents to which
it is a party, are not impaired or adversely affected in any manner whatsoever
and shall continue to be in full force and effect in accordance with their terms
and, as applicable, shall guarantee and secure all secured Obligations under the
Credit Agreement, as modified pursuant to this Agreement. The parties hereto
acknowledge and agree that all references to the “Credit Agreement” (or words of
similar import) in the Loan Documents (including each Security Document) refer
to the Credit Agreement as amended and supplemented by this Agreement without
impairing any such obligations or Liens in any respect.
SECTION 4.Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Incremental Lenders to make Loans under the Incremental
Revolver Commitments hereunder are subject to the satisfaction or waiver of each
of the following conditions (the date on which such conditions are satisfied or
waived, the “Increase Effective Date”):
(a)    The Agent shall have received a counterpart of this Agreement, executed
and delivered by the Borrowers, the Guarantors, each Incremental Lender party
hereto and the Required Lenders.
(b)    Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Borrower Agent
certifying that, (i) after giving effect to this Agreement, the Company and its
Subsidiaries on a Consolidated basis, are Solvent, (ii) both immediately before
and after giving effect to the Incremental Revolver Commitments, no Default or
Event of Default has occurred and is continuing; (iii) the representations and
warranties set forth of each Obligor in the Loan Documents are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that are already qualified or
modified by materiality in the text thereof and except for representations and
warranties that expressly relate to an earlier date); and (iv) Borrower Agent
has complied with all agreements and conditions to be satisfied by it on or
before the Increase Effective Date under Section 2.1.7 of the Credit Agreement.
(c)    Agent shall have received a certificate of a duly authorized officer of
each U.S. Facility Obligor, certifying (i) that attached copies of such U.S.
Facility Obligor’s Organic Documents are true and complete, and in full force
and effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing the execution, delivery and performance of this
Agreement is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this Agreement; and (iii) to
the title, name and signature of each Person authorized to sign the Loan
Documents.
(d)    Agent shall have received copies of the charter documents of each U.S.
Facility Obligor and certified by the Secretary of State or other appropriate
official of such U.S. Facility Obligor’s jurisdiction of organization. Agent
shall have received good standing certificates or similar instrument for each
U.S. Facility Obligor, issued by the Secretary of State or other appropriate
official of such U.S. Facility Obligor’s jurisdiction of organization.
(e)    Agent shall have received duly executed promissory notes or amended and
restated promissory notes (as applicable) payable to each Incremental Lender
that has requested such a promissory


3


US-DOCS\113969321.6

--------------------------------------------------------------------------------





note at least two (2) Business Days prior to the Increase Effective Date in the
amount of such Incremental Lender’s U.S. Revolver Commitment to the U.S.
Borrowers.
(f)    Agent shall have received UCC and Lien searches and other evidence
reasonably satisfactory to Agent that such Liens are the only Liens upon the
Collateral, except Permitted Liens.
(g)    Agent shall have received a written opinion of Norton Rose Fulbright US
LLP in form and substance reasonably satisfactory to Agent.
(h)    Borrowers shall have paid all reasonable and documented fees and expenses
(including upfront fees) to be paid to Agent and Lenders on the Increase
Effective Date, including reimbursement of expenses required to be reimbursed or
paid pursuant to Section 3.4 of the Credit Agreement.
(i)    Agent shall have received, at least three Business Days prior to the
Increase Effective Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, and, to the extent
that any Obligor qualifies as a “legal entity customary” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certificate in relation to such
Obligor, in each case, that has been reasonably requested in writing at least
five Business Days prior to the Closing Date by the Lenders.
(j)    Agent shall have received the annual projected income statement of the
Company for the Fiscal Year ending December 31, 2020.
SECTION 5.Representations and Warranties of the Credit Parties. Each Obligor
hereby represents and warrants, as of the Increase Effective Date, as follows:
(a)    Each of the representations and warranties contained in Section 9 of the
Credit Agreement and in each of the other Loan Documents is true and correct in
all material respects (except with respect to representations and warranties
which are expressly qualified by materiality, which shall be true and correct in
all respects) on and as of the Increase Effective Date as if made on and as of
such date except to the extent that such representations and warranties
expressly specifically refer to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).
(b)    No Default or Event of Default exists, both immediately before and after
giving effect to the incurrence of the Incremental Revolver Commitments.
SECTION 6.Effects on Loan Documents.
(a)    Except as specifically amended herein, all Loan Documents shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents.
(c)    The Obligors and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.


4


US-DOCS\113969321.6

--------------------------------------------------------------------------------







SECTION 7.Amendments; Execution in Counterparts.
(a)    This Agreement shall not constitute an amendment of any other provision
of the Credit Agreement not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of any Borrower
and any other Obligor that would require a waiver or consent of the Lenders or
the Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.
(b)    This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Obligors, the Agent and the
Incremental Lenders. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic submission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 8.GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO
NATIONAL BANKS. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION 14.15 OF
THE CREDIT AGREEMENT.


[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.


U.S. BORROWERS:


DXP ENTERPRISES, INC.


By:     
Name: Kent Yee
Title: Chief Financial Officer




PUMP-PMI, LLC




By:     
Name: Kent Yee
Title: Vice President and Assistant Secretary




PMI OPERATING COMPANY, LTD.


By: PUMP-PMI, LLC, as General Partner


By:     
Name: Kent Yee
Title: Vice President and Assistant Secretary




PMI INVESTMENT, LLC




By:     
Name: Kent Yee
Title: Vice President and Assistant Secretary




INTEGRATED FLOW SOLUTIONS, LLC


By:     
Name: Kent Yee
Title: President




DXP HOLDINGS, INC.




By:     
Name: Kent Yee
Title: Vice President and Assistant Secretary










BEST HOLDING, LLC


By:     
Name: Kent Yee
Title: Senior Vice President and Secretary




BEST EQUIPMENT SERVICE & SALES COMPANY, LLC




By:     
Name: Kent Yee
Title: President




B27 HOLDINGS CORP.




By:     
Name: Kent Yee
Title: President and Assistant Secretary




B27, LLC


By:     
Name: Kent Yee
Title: Senior Vice President and Secretary




B27 RESOURCES, INC.


By:     
Name: Kent Yee
Title: President and Assistant Secretary




PUMPWORKS 610, LLC




By:     
Name: Kent Yee
Title: President




CANADIAN BORROWERS:


DXP CANADA ENTERPRISES LTD.


By:     
Name: Kent Yee
Title: Senior Vice President




INDUSTRIAL PARAMEDIC SERVICES LTD.




By:     
Name: Kent Yee
Title: Senior Vice President




HSE INTEGRATED LTD.


By:     
Name: Kent Yee
Title: Senior Vice President




NATIONAL PROCESS EQUIPMENT INC.




By:     
Name: Kent Yee
Title: Senior Vice President


Consented to by:




BANK OF AMERICA, N.A.,
as Agent, Incremental Lender, Swingline Lender and Issuing Bank


By: _____________________________
Name:
Title:











SCHEDULE 1
TO INCREASE AGREEMENT




INCREMENTAL REVOLVER COMMITMENTS






Name of Incremental Lender


Incremental Revolver Commitments
Bank of America, N.A.
$50,000,000
 
Total: $50,000,000






SCHEDULE 2
TO INCREASE AGREEMENT






Lender


U.S. Revolver Commitment
Bank of America, N.A.
$102,941,176.00
Bank of Montreal, Chicago Branch
$22,058,824.00
 
Total: $125,000,000







5


US-DOCS\113969321.6